Williams, J.
i-’Thé'órdéi1 shohíd bé réVérséd; with c'ósts; ¿nd An older itia’de revoking and. canceling thé'liqnbr tax certificóte;With"thirty dollól-S costs. ‘"The" reason-alleged fbr talún'g-''áTVay'respdudeht’s cfei-tifiteate was that he'sóld'liquol' bn Sitáday‘contrary" tb IkW." "Theea'les were testified to-hy-four'witnesses,Apbcidl ' excise agents of the State" There áeeiúed tobé no'doubt as to thé sól’és.óf liquor; hut-it Was claimed tíre Service of the" liquor whs in' connection' with . genuine nieals'bfdéffed by küd ser ved to ‘the Witnesses".'' 'The; evidence" "given ih behalf of defetídóht ’tohiistain' this ‘claim waii'Very uhsátiSfácWy, And""in onir ' judgtitóá1Í'tiititóljr,fii¡iled''to'oVbrcoiné"'dhB'6Viáénce^Ven by thb pétitioher’s four witnesses: Thesé mfen knew what thé truth was. Thfey went tb defendant’s jjlacp for the" "express purpose of ascertaining Whéther he was vioiating'the law. They could not 'be mistaken as. to the evidence they gave, and if it was untrue they ' wbre guilty óf'délrbérate perjury.’ 'They were péformiúg A 'duty As State "age'nts, were under no obligation to testify to anything that was untrue, and we cannot-" helifevé'tíió'éVidedbe they "gave in.'tills proceeding rods'úntrücL ‘Wfedd not regard itus'üébess'ary to eñter ufión'án analysis of the evidence given for'defendant; 1 bto’W'eárbM teadibg df it fails" to throw any ddtttit upon the" evíd'énee'gíveia ítie1 *943petitioner?. This being so, we cannqt permit .this order to .stand... The Liquor Tax Law* must he enforced, and the courts should not permit any flimsy pretexts to prevent the revocation of licenses that have been violated. We think this a caSe Where even' the apparently well-co'nsidered determination of the Special Term' should he reversed, and an order substituted 'which is in accord with the truth. All concurred: ■ ¡Order 'reversed, with costs, and order 'directed revoking add canceling,.liquor tax certificate, with thirty dollars costs, ■ .. ■ • ■ ' •

 Laws of 1896, chapr-XU; as amdi— [Rep,